Nebraska Advance Sheets
854	288 NEBRASKA REPORTS



      State   ofNebraska ex rel. Counsel for Discipline
         of the  Nebraska Supreme Court, relator, v.
               John Blake Edwards, respondent.
                              ___ N.W.2d ___

                   Filed August 22, 2014.    No. S-12-609.

   Original action.       Judgment          of   suspension.   Order   of
reinstatement.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

  P er Curiam.
                       INTRODUCTION
   This case is before the court on the conditional admis-
sion filed by John Blake Edwards, respondent, on March 11,
2014. The court accepts respondent’s conditional admission
and enters an order of an 18-month suspension retroactive to
the date of respondent’s temporary suspension, September 13,
2012, and a further order that respondent be automatically
reinstated without further application to the court.

                            FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska in 1991. On September 19, 2011, a “Second
Amended Information” was filed in the district court for Keith
County, charging respondent with three counts of theft by
unlawful taking in violation of Neb. Rev. Stat. § 28-511(1)
(Reissue 2008), a Class III felony, related to the operation of a
pretrial diversion program for Keith County. Counts I and II of
the “Second Amended Information” concerned payments from
the pretrial diversion program’s funds to respondent’s spouse
for work performed and other expenditures. Count III stated
that “‘[o]n or about the 20th day of January, 2009, [respond­
ent] did take or exercise control over movable property of
another with the intent to deprive him or her thereof, to-wit:
money belonging to Keith County, Nebraska, with a value
of more than $1,500.00.’” Count III involved a payment that
                  Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. EDWARDS	855
	                       Cite as 288 Neb. 854

respond­nt had made to a nonprofit youth organization from
        e
the pretrial diversion program’s funds.
   Respondent was tried on the three counts, and on June
22, 2012, he was found guilty of Count III. On August 15,
respondent was sentenced to 36 months’ community-based
probation, which included 9 months’ house arrest. Respondent
was ordered to complete 1,200 hours of community service, to
make restitution in the amount of $3,691.09, to obtain psycho-
logical counseling, and to complete such cognitive behavior
modification programs as directed by the probation office. As
a result of his conviction, respondent was temporarily sus-
pended by this court on September 13 and complied with Neb.
Ct. R. § 3-316 (rev. 2014) on October 12. Respondent has not
been reinstated.
   Respondent appealed his conviction, and on August 2, 2013,
this court reversed his conviction and remanded the cause for
a new trial. See State v. Edwards, 286 Neb. 404, 837 N.W.2d
81 (2013). On December 12, as a result of a plea agreement,
the State filed its “Fourth Amended Information” contain-
ing one count against respondent. Count I of the “Fourth
Amended Information” stated that respondent had violated
Neb. Rev. Stat. § 28-924 (Reissue 2008), official misconduct, a
Class II misdemeanor.
   Pursuant to the plea agreement, respondent pled guilty to
Count I contained in the “Fourth Amended Information.” In
support of respondent’s plea, the State and respondent agreed
to submit to the court a written “Factual Basis” for the plea.
The district court accepted respondent’s plea, and on February
14, 2014, respondent was sentenced to a fine of $500 and 30
days in jail with work release. He was ordered to pay the costs
related to the proceeding.
   On March 11, 2014, with the agreement of the Counsel
for Discipline, respondent filed a conditional admission with
this court, pursuant to Neb. Ct. R. § 3-313 (rev. 2014) of the
disciplinary rules, in which he conditionally admitted that
he violated Neb. Ct. R. of Prof. Cond. § 3-508.4(b) (mis-
conduct). Respondent knowingly chose not to challenge or
contest the truth of the matters conditionally admitted and
    Nebraska Advance Sheets
856	288 NEBRASKA REPORTS



waived all proceedings against him in connection therewith in
exchange for an 18-month suspension, retroactive to the date
of his temporary suspension, September 13, 2012, and that
he be automatically reinstated without further application to
this court.
   The proposed conditional admission was approved and was
accompanied by a declaration stating that respondent’s pro-
posed discipline is appropriate under the circumstances.
   Upon due consideration, we approve the conditional admis-
sion and order an 18-month suspension retroactive to the date
of respondent’s temporary suspension, September 13, 2012.
We further order that respondent be automatically reinstated
without further application to the court.

                          ANALYSIS
  Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (A) At any time prior to the Clerk’s entering a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of a Grievance or of a Complaint in exchange
     for a stated form of consent judgment of discipline as
     to all or a part of the Grievance or Complaint pending
     against him or her as determined to be appropriate by the
     Counsel for Discipline and the appropriate Committee on
     Inquiry; such conditional admission is subject to approval
     by the Court. The conditional admission shall include a
     written statement that the Respondent knowingly admits
     or knowingly does not challenge or contest the truth of
     the matter or matters conditionally admitted and waives
     all proceedings against him or her in connection there-
     with. If a tendered conditional admission is not finally
     approved as above provided, it may not be used as evi-
     dence against the Respondent in any way.
  Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. We further deter-
mine that by his conduct, respondent violated conduct rule
                     Nebraska Advance Sheets
	            HOPPENS v. NEBRASKA DEPT. OF MOTOR VEHICLES	857
	                          Cite as 288 Neb. 857

§ 3-508.4(b). Respondent has waived all additional proceed-
ings against him in connection herewith. Upon due consider-
ation, the court approves the conditional admission and enters
the orders as indicated below.
                         CONCLUSION
   Respondent is ordered suspended for a period of 18 months
retroactive to the date of his temporary suspension, September
13, 2012, and respondent is ordered automatically reinstated
without further application to the court. Respondent is also
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and Neb. Ct. R.
§§ 3-310(P) (rev. 2014) and 3-323(B) of the disciplinary rules
within 60 days after the order imposing costs and expenses, if
any, is entered by the court.
	                                     Judgment of suspension.
	Order of reinstatement.


      Daniel Hoppens, appellant, v. Nebraska Department
                of Motor Vehicles, appellee.
                                   ___ N.W.2d ___

                       Filed August 22, 2014.     No. S-13-755.

 1.	 Administrative Law: Judgments: Appeal and Error. A judgment or final order
     rendered by a district court in a judicial review pursuant to the Administrative
     Procedure Act may be reversed, vacated, or modified by an appellate court for
     errors appearing on the record.
 2.	 ____: ____: ____. When reviewing an order of a district court under the
     Administrative Procedure Act for errors appearing on the record, the inquiry is
     whether the decision conforms to the law, is supported by competent evidence,
     and is neither arbitrary, capricious, nor unreasonable.
 3.	 Judgments. Whether a decision conforms to law is by definition a question
     of law.
 4.	 Judgments: Appeal and Error. An appellate court determines questions of law
     independently of the lower court.
 5.	 Administrative Law: Motor Vehicles: Licenses and Permits: Revocation:
     Police Officers and Sheriffs: Jurisdiction. An arresting officer’s sworn report
     under Neb. Rev. Stat. § 60-498.01(2) (Cum. Supp. 2012) serves two functions
     essential to the administrative license revocation process: (1) It establishes a
     prima facie basis for revocation, and (2) it confers jurisdiction on the Department
     of Motor Vehicles.